                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

      RETAILMENOT, INC.,

                            Plaintiff,

                v.                            Civil Action No. 18-937-CFC-MPT

      HONEY SCIENCE CORP.,


                            Defendant. :


                           MEMORANDUM ORDER

      Pending before me are Plaintiffs objections (D.I. 93) to the Magistrate

Judge's Report and Recommendation issued on June 20, 2019 {D.I. 88). The

Magistrate Judge recommended in her Report and Recommendation that I deny

Plaintiffs Motion for Leave to File An Amended Complaint (D.1. 75). I have

reviewed the Report and Recommendation, the objections, and Defendant's

response (D.I. 101).

      1.     Three months after the deadline to file amended pleadings, Plaintiff

filed a Motion for Leave to File an Amended Complaint. D.I. 75.

      2.     The Magistrate Judge cogently explained in her Report and

Recommendation that allowing Plaintiff to file its proposed amended complaint

would "result in proposals, disputes, and required court resolution of additional
claim construction briefing, would lead to inevitable additional subsidiary disputes

and/or motion practice ripping through the remainder of the discovery and

dispositive motion process" and would "thus create undue prejudice to [Defendant]

in seeking resolution to the issues currently before the court." D.I. 88 at 6-7. For

that reason, the Magistrate Judge recommended that I deny Plaintiffs motion. Id.

at 7.

        3.   The Magistrate Judge had the authority to make the ruling she did

under 28 U.S.C. § 636(b)(l)(A). Because her ruling is non-dispositive, it "should

only be set aside if clearly erroneous or contrary to law." Leader Techs., Inc. v.

Facebook, Inc., 719 F. Supp. 2d 373, 375 (D. Del. 2010). "A finding is clearly

erroneous if the determination ' ( 1) is completely devoid of minimum evidentiary

support displaying some hue of credibility, or (2) bears no rational relationship to

the supportive evidentiary data."' Id. (citing Haines v. Liggett Group Inc., 975

F.2d 81, 92 (3d Cir.1992) (citations omitted)). "A magistrate judge's decision is

contrary to law when the magistrate judge has misinterpreted or misapplied the

applicable law." Smith Int'/ Inc. v. Baker Hughes Inc., 2016 WL 6122927, at *1

(D. Del. Oct. 19, 2016) (internal quotation marks and citation omitted).

        4.   Federal Rule of Civil Procedure 15(a)(2) provides that "a party may

amend its pleading only with the opposing party's written consent or the court's

leave." Leave should be "freely give[n] ... when justice so requires." Id. But



                                          2
"substantial or undue prejudice to the non-moving party is sufficient ground for

denial ofleave to amend." Cureton v. Nat'/ Collegi,ate Athletic Ass 'n, 252 F.3d

267, 273 (3d Cir. 2001).

      5.     In this case, given the scheduling order that is in place,- the claim

construction briefing that had occurred by the time the Magistrate Judge issued her

Report and Recommendation, and the number of patents and issues that the

proposed amended complaint would inject into the case, the Magistrate Judge's

conclusion that the filing of the amended complaint would significantly disrupt and

delay the schedule and cause Defendant to suffer undue prejudice was neither

clearly erroneous nor contrary to the law.

      WHEREFORE, on this Fifth day of December 2019, IT IS HEREBY

ORDERED that:

      1. Plaintiffs Objections to the Magistrate Judge's Report and

           Recommendation (D.I. 93) are OVERRULED;

      2. The Report and Recommendation (D.I. 88) is ADOPTED; and

      3. Plaintiffs Motion for Leave to File An Amended Complaint (D.I. 75) is

           DENIED.




                                               UNITED STATES DISTRICT JUDGE



                                           3
